[BECK, MACK & OLIVER LLC LETTERHEAD] April 10, 2009 Stacey Hong, President Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 RE:Contractual Waivers and Reimbursements Dear Mr. Hong: Beck, Mack & Oliver LLC (the “Adviser”) agrees to waive its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses (excluding taxes, interest, portfolio transaction expenses and extraordinary expenses) for the Austin Global Equity Fund (the “Fund”), a series of the Forum Funds (the “Trust”), do not exceed 1.75% from April 10, 2009 through July 31, 2009. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund. Unless otherwise amended or terminated, this agreement will terminate on July 31, 2009. Very truly yours, By:/s/ Robert C. Beck Robert C. Beck Title:Senior Member
